UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: July 31, 2013 Date of reporting period: January 31, 2013 ITEM 1. REPORT TO STOCKHOLDERS DAVIS NEW YORK VENTURE FUND Table of Contents Shareholder Letter 2 Management’s Discussion of Fund Performance 3 Fund Overview 5 Expense Example 6 Schedule of Investments 8 Statement of Assets and Liabilities 13 Statement of Operations 15 Statements of Changes in Net Assets 16 Notes to Financial Statements 17 Financial Highlights 25 Privacy Notice and Householding 27 Directors and Officers 28 This Semi-Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Davis New York Venture Fund prospectus, which contains more information about investment strategies, risks, charges, and expenses. Please read the prospectus carefully before investing or sending money. Shares of the Davis New York Venture Fund are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. Portfolio Proxy Voting Policies and Procedures The Fund has adopted Portfolio Proxy Voting Policies and Procedures under which the Fund votes proxies relating to securities held by the Fund. A description of the Fund’s Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-279-0279, (ii) on the Fund’s website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Fund is required to file Form N-PX, with its complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year. The Fund’s Form N-PX filing is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-279-0279, (ii) on the Fund’s website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Form N-Q is available without charge, upon request, by calling 1-800-279-0279, on the Fund’s website at www.davisfunds.com, and on the SEC’s website at www.sec.gov. The Fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. DAVIS NEW YORK VENTURE FUND Shareholder Letter Dear Fellow Shareholder, As stewards of our customers’ savings, the management team and Directors of Davis New York Venture Fund recognize the importance of candid, thorough, and regular communication with our shareholders. In our Annual and Semi-Annual Reports we include all of the required quantitative information such as financial statements, detailed footnotes, performance reports, fund holdings, and performance attribution. In addition, we produce a Manager Commentary. In this commentary, we give a more qualitative perspective on fund performance, discuss our thoughts on individual holdings, and share our investment outlook. You may obtain a copy of the current Manager Commentary either on our website, www.davisfunds.com, or by calling 1-800-279-0279. We thank you for your continued trust.We will do our best to earn it in the years ahead. Sincerely, Christopher C. Davis Kenneth C. Feinberg President & Portfolio Manager Portfolio Manager March 1, 2013 2 DAVIS NEW YORK VENTURE FUND Management’s Discussion of Fund Performance Performance Overview Davis New York Venture Fund’s Class A shares delivered a total return on net asset value of 11.74% for the six-month period ended January 31, 2013. Over the same time period, the Standard & Poor’s 500® Index (“Index”) returned 9.91%. The sectors1 within the Index that turned in the strongest performance over the six-month period were Financials and Consumer Discretionary. The sectors that turned in the weakest performance over the six-month period were Telecommunication Services and Utilities. Factors Impacting the Fund’s Performance The Fund had more invested in Financial companies than in any other sector over the six-month period. Financial companies were the most important contributor2 to the Fund’s absolute performance, but detracted from performance relative to the Index. The Fund’s Financial companies under-performed the corresponding sector within the Index, but benefited from having a higher relative average weighting in this stronger performing sector. Bank of New York Mellon3, Berkshire Hathaway, Progressive, and Wells Fargo were among the most important contributors to performance. Hang Lung Group was among the most important detractors from performance. Information Technology companies were the most important contributor to the Fund’s relative performance. The Fund’s Information Technology companies out-performed the corresponding sector within the Index and benefited from having a lower relative average weighting in this weaker performing sector. Google was among the most important contributors to performance. Intel, Microsoft, Activision Blizzard, and Hewlett-Packard were among the most important detractors from performance. Consumer Discretionary companies contributed to the Fund’s performance. The Fund’s Consumer Discretionary companies out-performed the corresponding sector within the Index, but had a lower relative average weighting in this stronger performing sector. Netflix and CarMax were among the most important contributors to performance. Bed Bath & Beyond, Groupon, and Li & Fung were among the most important detractors from performance. The Fund no longer owns Li & Fung. Consumer Staple companies were another important contributor to the Fund’s performance. The Fund’s Consumer Staple companies out-performed the corresponding sector within the Index and had a higher relative average weighting. Costco Wholesale and CVS Caremark were among the most important contributors to performance. Coca-Cola was among the most important detractors from performance. Health Care companies were an important detractor from the Fund’s performance. The Fund’s Health Care companies under-performed the corresponding sector within the Index and had a lower relative average weighting. Express Scripts Holding was among the most important detractors from performance. The Fund had approximately 16% of its net assets invested in foreign companies at January 31, 2013. As a whole, those companies under-performed the domestic companies held by the Fund. Davis New York Venture Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis New York Venture Fund’s principal risks are: stock market risk, manager risk, common stock risk, financial services risk, foreign country risk, emerging market risk, foreign currency risk, trading markets and depositary receipts risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 3 DAVIS NEW YORK VENTURE FUND Management’s Discussion of Fund Performance – (Continued) Comparison of a $10,000 investment in Davis New York Venture Fund Class A versus the Standard & Poor’s 500® Indexover 10 years for an investment made on January 31, 2003 Average Annual Total Return for periods ended January 31, 2013 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 14.36% 1.22% 7.54% 11.64% 02/17/69 0.88% 0.88% Class A - with sales charge 8.93% 0.24% 7.01% 11.51% 02/17/69 0.88% 0.88% Class B†, ** 9.33% (0.06)% 6.93% 9.28% 12/01/94 1.82% 1.82% Class C** 12.51% 0.43% 6.70% 8.67% 12/20/94 1.67% 1.67% Class R 14.07% 0.87% NA 5.86% 08/20/03 1.20% 1.20% Class Y 14.66% 1.48% 7.84% 7.77% 10/02/96 0.64% 0.64% S&P 500® Index*** 16.78% 3.97% 7.93% 9.64% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks. Investments cannot be made directly in the Index. The performance data for Davis New York Venture Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 02/17/69. 4 DAVIS NEW YORK VENTURE FUND Fund Overview January 31, 2013 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 01/31/13 Net Assets) (% of 01/31/13 Long-Term Portfolio) Fund S&P 500® Common Stock (U.S.) 82.12% Diversified Financials 18.64% 6.69% Common Stock (Foreign) 15.66% Insurance 14.55% 4.12% Corporate Bonds (Foreign) 0.04% Information Technology 10.06% 18.38% Short-Term Investments 2.59% Food & Staples Retailing 8.98% 2.34% Other Assets & Liabilities (0.41)% Materials 8.82% 3.57% 100.00% Energy 8.29% 11.26% Retailing 7.03% 4.22% Banks 5.37% 2.81% Food, Beverage & Tobacco 4.49% 5.94% Health Care 3.50% 12.27% Transportation 2.83% 1.67% Media 2.16% 3.45% Capital Goods 1.85% 7.83% Other 1.43% 12.56% Real Estate 1.17% 2.21% Commercial & Professional Services 0.83% 0.68% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 01/31/13 Net Assets) Bank of New York Mellon Corp. Capital Markets 6.63% CVS Caremark Corp. Food & Staples Retailing 5.49% American Express Co. Consumer Finance 5.34% Wells Fargo & Co. Commercial Banks 5.25% Google Inc., Class A Software & Services 5.03% Berkshire Hathaway Inc., Class A Property & Casualty Insurance 4.63% Bed Bath & Beyond Inc. Retailing 3.46% Costco Wholesale Corp. Food & Staples Retailing 2.91% Canadian Natural Resources Ltd. Energy 2.85% Monsanto Co. Materials 2.81% 5 DAVIS NEW YORK VENTURE FUND Expense Example (Unaudited) Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and contingent deferred sales charges on redemptions; and (2) ongoing costs, including advisory and administrative fees, distribution and/or service (12b-1) fees, and other Fund expenses. The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each class is for the six-month period ended January 31, 2013. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses. You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds. If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds. If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front-end or contingent deferred sales charges (loads). Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 DAVIS NEW YORK VENTURE FUND Expense Example (Unaudited) – (Continued) Beginning Account Value (08/01/12) Ending Account Value (01/31/13) Expenses Paid During Period* (08/01/12-01/31/13) Class A (annualized expense ratio 0.88%**) Actual Hypothetical Class B (annualized expense ratio 1.82%**) Actual Hypothetical Class C (annualized expense ratio 1.67%**) Actual Hypothetical Class R (annualized expense ratio 1.20%**) Actual Hypothetical Class Y (annualized expense ratio 0.64%**) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to each Class's annualized operating expense ratio, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). **The expense ratio reflects the impact, if any, of certain reimbursements from the Adviser. 7 DAVIS NEW YORK VENTURE FUND Schedule of Investments January 31, 2013 (Unaudited) Shares Value (Note 1) COMMON STOCK – (97.78%) CONSUMER DISCRETIONARY – (9.97%) Automobiles & Components – (0.45%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.53%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) Hunter Douglas N.V.(Netherlands) Media – (2.11%) Grupo Televisa S.A.B., ADR(Mexico) Walt Disney Co. Retailing – (6.88%) Bed Bath & Beyond Inc.*(a) CarMax, Inc.* Groupon, Inc.* Liberty Interactive Corp., Series A* Liberty Ventures, Series A* Netflix Inc.* Tiffany & Co. Total Consumer Discretionary CONSUMER STAPLES – (13.32%) Food & Staples Retailing – (8.78%) Costco Wholesale Corp. CVS Caremark Corp. Sysco Corp. Food, Beverage & Tobacco – (4.39%) Coca-Cola Co. Diageo PLC(United Kingdom) Heineken Holding N.V.(Netherlands) Nestle S.A.(Switzerland) Philip Morris International Inc. Household & Personal Products – (0.15%) Natura Cosmeticos S.A.(Brazil) Total Consumer Staples ENERGY – (8.11%) Canadian Natural Resources Ltd.(Canada) Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Transocean Ltd.* Total Energy 8 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) January 31, 2013 (Unaudited) Shares Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (38.87%) Banks – (5.25%) Commercial Banks – (5.25%) Wells Fargo & Co. $ Diversified Financials – (18.24%) Capital Markets – (10.83%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada)(b) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (5.34%) American Express Co. Diversified Financial Services – (2.07%) CME Group Inc. JPMorgan Chase & Co. Visa Inc., Class A Insurance – (14.23%) Multi-line Insurance – (3.49%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(c) Loews Corp. Property & Casualty Insurance – (8.69%) ACE Ltd. Berkshire Hathaway Inc., Class A* Markel Corp.* Progressive Corp. Reinsurance – (2.05%) Alleghany Corp.* Everest Re Group, Ltd. Real Estate – (1.15%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (3.42%) Health Care Equipment & Services – (3.04%) Express Scripts Holding Co.* Laboratory Corp. of America Holdings* UnitedHealth Group Inc. Pharmaceuticals, Biotechnology & Life Sciences – (0.38%) Agilent Technologies, Inc. Total Health Care 9 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) January 31, 2013 (Unaudited) Shares Value (Note 1) COMMON STOCK – (CONTINUED) INDUSTRIALS – (5.39%) Capital Goods – (1.81%) Emerson Electric Co. $ PACCAR Inc. Schneider Electric S.A.(France) Commercial & Professional Services – (0.81%) Iron Mountain Inc. Transportation – (2.77%) China Merchants Holdings International Co., Ltd.(China) Kuehne & Nagel International AG(Switzerland) Total Industrials INFORMATION TECHNOLOGY – (9.85%) Semiconductors & Semiconductor Equipment – (1.25%) Intel Corp. Texas Instruments Inc. Software & Services – (8.20%) Activision Blizzard, Inc. Google Inc., Class A* International Business Machines Corp. Microsoft Corp. Oracle Corp. Technology Hardware & Equipment – (0.40%) Hewlett-Packard Co. Total Information Technology MATERIALS – (8.58%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Ecolab Inc. Emerald Plantation Holdings Ltd. (China)*(d) Martin Marietta Materials, Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Rio Tinto PLC(United Kingdom) Total Materials TELECOMMUNICATION SERVICES – (0.27%) America Movil S.A.B. de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $12,015,999,423) 10 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) January 31, 2013 (Unaudited) Principal Value (Note 1) CORPORATE BONDS – (0.04%) MATERIALS – (0.04%) Emerald Plantation Holdings Ltd., Sr. Notes, 6.00%, 01/30/20 (China)(d) $ $ TOTAL CORPORATE BONDS – (Identified cost $61,066,323) SHORT-TERM INVESTMENTS – (1.95%) COMMERCIAL PAPER – (0.20%) Prudential Financial, Inc., 0.21%, 02/06/13 Total Commercial Paper REPURCHASE AGREEMENTS – (1.75%) Banc of America Securities LLC Joint Repurchase Agreement, 0.16%, 02/01/13, dated 01/31/13, repurchase value of $114,458,509 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-4.00%, 03/01/26-04/01/41, total market value $116,747,160) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.19%, 02/01/13, dated 01/31/13, repurchase value of $235,876,245 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-5.50%, 04/03/13-06/20/42, total market value $240,592,500) Total Repurchase Agreements TOTAL SHORT-TERM INVESTMENTS – (Identified cost $390,331,833) INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (0.64%) Citigroup Global Markets, Inc. Joint Repurchase Agreement, 0.17%, 02/01/13, dated 01/31/13, repurchase value of $128,000,604 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.50%-5.00%, 11/01/25-12/01/42, total market value $130,560,000) TOTAL INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (Identified cost $128,000,000) Total Investments – (100.41%) – (Identified cost $12,595,397,579) – (e) Liabilities Less Other Assets – (0.41%) Net Assets – (100.00%) $ ADR: American Depositary Receipt *
